Appeal by employer and its insurance carrier from an award of the Workmen’s Compensation Board in favor of claimant. On October 15, 1940, the claimant was employed as a beauty operator and while engaged in the regular course of her employment, she tripped over a piece of broken linoleum and sustained injuries including an injury to the right arm. The accident is not contested. The principal contention of the appellants is that the award for permanent partial disability should be confined to a schedule loss. The board found that a schedule loss for the right arm is not applicable to the facts at bar. The medical testimony supports that finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 852.]